Citation Nr: 0012342	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for status post second 
left middle cerebral artery infarct with motor aphasia and 
right hemiplegia secondary to service-connected disability of 
right above the knee amputation.

2.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and November 1997 rating 
decisions by the Columbia, South Carolina Regional Office 
(RO) of the Department of Veteran's Affairs (VA).  Notices of 
disagreement were received in December 1997 and March 1998, 
statements of the case were issued in December 1997 and April 
1998, and substantive appeals were received in March 1998 and 
April 1998.  The veteran was scheduled for a hearing at the 
RO in July of 1998, but he failed to appear. 


REMAND

Review of the record reveals that the cerebral artery infarct 
(CVA) issue has been developed and adjudicated based on a 
secondary service connection theory.  However, the Board 
notes that in a June 1998 statement, the veteran 
representative reported that in an August 1997 telephone 
conversation, a VA physician (Dr. Standard) stated that the 
veteran's cerebral artery infarct was a post-operative 
complication of the right above the knee amputation.  
According to the veteran's representative, the physician 
reported that the preoperative, operative, and post-operative 
notes would substantiate such a claim.

The June 1998 communication from the veteran's representative 
would thus appear to raise the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.  
Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151 (West 1991). 

As a favorable determination under 38 U.S.C.A. § 1151, would 
potentially have an impact on the veteran's claims for 
secondary service connection and for special monthly 
compensation, the Board finds that those claims are 
intertwined with a claim for compensation under § 1151.  
Therefore, they must be held in abeyance pending an 
adjudication of the outstanding § 1151 claim.

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should obtain all the relevant 
VA medical records not already associated 
with the claims file, particularly the 
preoperative, operative and postoperative 
reports regarding the veteran's February 
1997 above the knee amputation.  The RO 
should also attempt to contact Dr. 
Standard at the August VAMC and request 
clarification regarding his reported 
opinion as to a relationship between the 
CVA and the knee amputation procedure. 

2.  After undertaking any other 
development of the Section 1151 issue 
deemed necessary, the RO should 
adjudicate the veteran's claim of 
entitlement compensation for the CVA 
under the provisions of 38 U.S.C.A. 
§ 1151.  The veteran and his 
representative should be informed of the 
decision and advised of appellate rights 
and procedures, including the necessity 
of filing a timely notice of disagreement 
if the veteran wishes to initiate an 
appeal from the Section 1151 
determination. 

3.  The RO should then review the 
expanded record and again determine 
whether secondary service connection and 
special monthly compensation are 
warranted.  If one or both claims remain 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford an opportunity to respond 
before returning the case of the Board 
for appellate review of all issues 
properly in appellate status.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

 

		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




